Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2022 has been entered.
Response to Amendment
To summarize:
	 Applicant has amended independent claims 1 and 15 to remove the limitation that the elevated engine load is based on one of a air intake pressure reading or a throttle position and then added the limitations that the actuator is connected to a linkage to extend for deploying the airdam and retracting to retract the airdam, and further that the linkage is attached to a clutch, which engages/disengages to protect the airdam against a range of impact loads.
 	Applicant has amended independent claim  8 such that only an expected (as opposed to the current/present) unevenness of the road of the road is compared to an expected baseline to determine if the air dam should deploy or not/the deployment mode of the airdam.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Regarding Claims 1 and 15 applicant is correct no linkage with a clutch is taught by the cited prior art of the final rejection dated 11/02/2021.
Applicant's arguments filed in regards to claim 8 (i.e. path unevenness independent claim) have been fully considered but they are not persuasive and/or mute. To summarize claim 8 was amended such that only the “expected” roughness/unevenness is detected/used; and that this value is for the path “in front of the vehicle”.
	Regarding to the “in front of the vehicle” limitation argument, it is found non-persuasive, miller discloses the “in front” of the vehicle in [0025] “To solve this problem, with reference to FIG. 2 there is provided a system 20 for deploying and raising an air dam 22. As is known, the air dam 22 is typically disposed substantially adjacent to a bumper 23 of the vehicle 10, and may be disposed partially or completely behind the bumper 23 depending on whether the air dam 22 is partially or fully deployed. The system 20 includes a deploying mechanism for raising and lowering the air dam 22 to a desired height/ground clearance. The system 20 further includes a separate mechanism for rapidly raising the air dam 22 when conditions dictate, for example when the vehicle is approaching an obstacle O in the road R, a rough road surface R, and the like.” Here the “approaching” an obstacle, rough road surface, and the like teaches that the vehicle is moving forwards/the region of interest is in front of the vehicle. Further it could be argued that the specific limitation of road surface detection being of the surface infront of the vehicle is inherent given that standard road vehicles can only more in effectively two directions, forwards and backwards, as the road surface detection is used/relates to potential impacts between the airdam and the road surface it leads to the natural conclusion that the surface is located in at least one of/both in front of the airdam (for forward travel) and behind (for reverse travel).
	As to the “expected” evenness/roughness arguments Miller et al isn’t being used for the “expected” nature of the roughness calculation, thus it is mute.
Claim Objections
Claims 9-12, and 14 are objected to because of the following informalities:  each of the claims makes reference to the “present” path condition and the “present” baseline level of unevenness of the vehicle, claim 8 has been amended such that only an “expected” path condition is compared to the a threshold which pertains to a “expected” baseline evenness; as claim 8 was explicitly amended to remove the “present” evenness it is assumed that claims 9-12 and 14 were not updated to reflect the language of claim 8 inadvertently (hence an objection instead of 112 rejection) .  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klop et al , US 20180297647 A1, “ELECTRONIC ACTIVE AIR DAM” and further in view of Povinelli et al, US 20190084628 A1, “ACTIVE FRONT DEFLECTOR”
	Regarding Claim 1, Klop et al teaches all of these determinations: elevated engine load [0031] “However, vehicle speed, drive train mode, and ambient temperature alone may not dictate a need to raise the sliding portion 204, as other conditions affect whether additional potential for contacting obstacles/rough road surfaces and/or determine a need for added vehicle underbody cooling airflow. In the depicted embodiment, this includes a determination of an engine underbody temperature threshold (step 410) indicative of operating or ambient conditions necessitating added underbody cooling airflow. As depicted in the drawing, this could be provided by a determination of one or more of a transmission oil temperature threshold being exceeded, of an exhaust outlet temperature threshold being exceeded, and of a water temperature threshold being exceeded.”, speed [0030] “One possible embodiment of such a control method 400 is illustrated in FIG. 4. As shown therein, the controller system 218 may apply one or more threshold determinations, i.e. whether the vehicle 100 speed meets or exceeds a threshold speed dictating whether the sliding portion 204 should be raised (step 404). “, and transmission mode [0040] “Likewise, a determination of a vehicle drive train mode (step 406) placed in four-wheel drive or other mode indicative of rough terrain would cause the controller system 218 to issue a “sliding portion up” command. Equally, exceeding an ambient temperature threshold or threshold range (step 408), for example 28-34 □, would cause the controller system 218 to issue a “sliding portion up” command.” being used to determine if an air dam should be deployed and [0033] “If one or more of the above-described thresholds/conditions are met, at step 414 the controller system 218 causes actuators 212 to rotate screw jacks 214 as needed to raise the active air dam sliding portion 204.” [0033] in particular teaches that while figure 4 shows/teaches a method where all the determinations need to be “yes”/satisfied in some embodiments any single determination or combination of determinations can be used to cause the air dam to be “raised”. I.e. if any one or combination of the determinations taught are “yes” then the air dam should be raised. 
	However Klop et al does not explicitly teach the specific order/combination of the determinations as claimed in claim 1, i.e. the determination of elevated engine load followed by speed and transmission mode determinations.
	While Klop et al does not explicitly teach an embodiment where an elevated engine determination is made wherein if it is elevated air dam deployment is prohibited and if it is determined not to be present there is a determination(s) of both speed and transmission mode. It would have been obvious to one of ordinary skill in the art to order the determinations in such a way as claimed in claim 1. The rationale for this is that it would be obvious for one of ordinary skill in the art to try based on the finite number of re-orderings of the determinations as taught by Klop. A review of Klop et al teaches all of the necessary determinations (see figure 4 below) and it does not teach away from recombining/changing the order of the determinations; in fact a close reading of [0033] teaches that the specific order of the determinations doesn’t particularly matter and that any combination of them could be used, “if one or more of the above described threshold/conditions are met”, such a reordering of the 
	Klop however, does not disclose a linkage with a clutch as the part of the actuator system. Klop does contain teachings for generalized types of actuators, [0004]” For this reason, it is known in the art to provide translatable air dams which may be raised to increase front approach angle and ground clearance. Such translatable air dams, while effective for their intended purpose, require at least a translatable portion, frames or other devices for holding the translatable portion, and actuators such as motors, hydraulic or pneumatic actuators, etc. for translating the vertical portion, and other components. In turn, control mechanisms and software for controlling translation of translatable air dams can be quite complex. These features can significantly add to complexity and weight of a vehicle, and to repair/replacement costs if damaged. Further, such translatable air dams are often limited in their range of motion, i.e. in the number of deployed positions available relative to the vehicle.” . however in various embodiments a rotary/screw type actuator is used, [0007] “In embodiments, the actuator system comprises a pair of screw jacks carried by the static portion and a pair of cooperating nuts carried by the cooperating vertically sliding portion. Each of the pair of screw jacks is rotationally actuated by a rotary actuator. In embodiments, the rotary actuator may be a “smart” motor configured with stepper motor logic or may comprise a position sensor. In embodiments, the controller system may comprise a control module system selected from one or both of a vehicle powertrain control module and a vehicle body control module.”
	Povinelli et al teaches an airdam system which includes, (i) a actuator with attached linkage for the airdam, Povinelli abstract “An active front deflector assembly having a deployable deflector panel, linkage assemblies, and an actuator. The system deploys and retracts based on vehicle requirements, and, when deployed, interrupts air flow thereby improving the vehicle aerodynamics, reducing emissions and improving fuel economy.” (ii) a clutch system as part of the linkage/actuator which is used to engage/disengage to protect the airdam against a range of potential impacts, Povinelli [0033] “The linkage assemblies 12, 14 are critical to the motion of the deflector panel 1 and has significant advantages over conventional systems. Further, the actuator 26 is clutched to prevent damage to the system, which is another significant advantage. The drive shaft 28 transmits the drive from the left side to the right side, or vice versa. The deflector 1, 2 is both rigid and semi-rigid to absorb impact energy, which is yet another significant advantage. “; additionally from that the clutching is used to protect against a potential impacts [0035] “In the event that an object strikes the deflector panel 1 in the deployed position the system is designed to absorb the energy, but if the impact exceeds a predetermined set level it is released by the actuators 26 internal clutch allowing it to move with the impact preventing damage to the system. “ (iii) controlling of the airdam deployment based on received conditions, Povinelli [0037] “The clutchable actuator 26 is sealed and has communication capability with the vehicle 16. The actuator 26 and the vehicle 16 also communicate to deploy and retract the deflector panel 1 based upon predetermined conditions such as vehicle speed, wind direction, yaw, etc, and combinations thereof. By way of non-limiting example, the deflector panel 1 is retracted until the vehicle reaches a predetermined speed, e.g., about 30-40 mph, then the deflector panel 1 is extended and stays deployed until the vehicle drops back down to below the predetermined speed or other predetermined conditions for continued deployment are no longer met.”
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to modify by replacing Klop et al’s rotary actuator and airdam system to instead use the clutch actuator and linkage airdam system of Povinelli et al. One would be motivated to use the clutched linkage system of Povinelli et al in order to reduce/prevent damage to the system during use as is disclosed in Povinelli et al [0033] “The linkage assemblies 12, 14 are critical to the motion of the deflector panel 1 and has significant advantages over conventional systems. Further, the actuator 26 is clutched to prevent damage to the system, which is another significant advantage. The drive shaft 28 transmits the drive from the left side to the right side, or vice versa. The deflector 1, 2 is both rigid and semi-rigid to absorb impact energy, which is yet another significant advantage.” The resulting modified Klop would teach all aspects of amended claim 1.
	Regarding Claim 2, modified Klop teaches “The computer-implemented method of claim 1, wherein receiving vehicle data associated with the vehicle operating condition includes receiving an engine coolant temperature reading from an engine coolant temperature sensor.”(Klop [0027] “In one possible configuration, the controller system 218 receives inputs from one or more of a vehicle speed sensor 230, an engine coolant temperature 232”)
	Regarding Claim 3, modified Klop teaches “The computer-implemented method of claim 2, wherein analyzing the vehicle data to determine if the elevated engine load condition is present includes analyzing the engine coolant temperature reading as a vehicle operational value that is utilized to determine if the elevated engine load condition is present.” (Klop [0027] in embodiments, the inputs are variously representative of vehicle 100 operating conditions/severity of operating conditions. ….. In one possible configuration, the controller system 218 receives inputs from one or more of a vehicle speed sensor 230, an engine coolant temperature 232)
	Regarding Claim 4, modified Klop teaches “The computer-implemented method of claim 2, wherein analyzing the vehicle data to determine if the elevated engine load condition is present includes comparing the engine coolant temperature reading to a predetermined coolant temperature threshold that is associated with a baseline elevated engine load.” (Klop [0031] “However, vehicle speed, drive train mode, and ambient temperature alone may not dictate a need to raise the sliding portion 204, as other conditions affect whether additional potential for contacting obstacles/rough road surfaces and/or determine a need for added vehicle underbody cooling airflow. In the depicted embodiment, this includes a determination of an engine underbody temperature threshold (step 410) indicative of operating or ambient conditions necessitating added underbody cooling airflow. As depicted in the drawing, this could be provided by a determination of one or more of a transmission oil temperature threshold being exceeded, of an exhaust outlet temperature threshold being exceeded, and of a water temperature threshold being exceeded.” Here the water temperature threshold is the coolant threshold.)
 (Klop [0031] “However, vehicle speed, drive train mode, and ambient temperature alone may not dictate a need to raise the sliding portion 204, as other conditions affect whether additional potential for contacting obstacles/rough road surfaces and/or determine a need for added vehicle underbody cooling airflow. In the depicted embodiment, this includes a determination of an engine underbody temperature threshold (step 410) indicative of operating or ambient conditions necessitating added underbody cooling airflow. As depicted in the drawing, this could be provided by a determination of one or more of a transmission oil temperature threshold being exceeded, of an exhaust outlet temperature threshold being exceeded, and of a water temperature threshold being exceeded.” The water temperature threshold is the engine coolant threshold)
	Regarding Claim 6, modified Klop teaches “The computer-implemented method of claim 1, wherein controlling the actuator associated with the vehicle air dam includes controlling the actuator to deploy the vehicle air dam during the implementation of the normal air dam deployment mode based on determining that the speed of the vehicle meets or surpasses a predetermined speed threshold and based on the vehicle transmission mode.” (Klop [0030] “One possible embodiment of such a control method 400 is illustrated in FIG. 4. As shown therein, the controller system 218 may apply one or more threshold determinations, i.e. whether the vehicle 100 speed meets or exceeds a threshold speed dictating whether the sliding portion 204 should be raised (step 404).” And “Likewise, a determination of a vehicle drive train mode (step 406) placed in four-wheel drive or other mode indicative of rough terrain would cause the controller system 218 to issue a “sliding portion up” command. Equally, exceeding an ambient temperature threshold or threshold range (step 408), for example 28-34 □, would cause the controller system 218 to issue a “sliding portion up” command.” As illustrated in the paragraph before talking more generally about the embodiment of [0030] [0029]” The analysis of a need for/benefit of raising the sliding portion 204 is more complex and may encompass a number of inputs relative to under-engine temperature and drive train mode. As the skilled artisan will appreciate, inputs indicative of increasing under-engine temperature dictate a need for additional cooling airflow which could be provided by raising the sliding portion 204. Likewise, inputs indicative of a drive train mode suggestive of rough terrain and/or operating conditions such as trailer towing which might increase the load placed on the vehicle 100 engine under otherwise unremarkable conditions or reduce the ability of the vehicle to compensate for reduced ground clearance could necessitate raising the sliding portion 204.” Here gives “may a number of inputs relative to temperature and drive train mode” )
	Regarding Claims 15-19 are systems versions of the method claims 1-5(15-19) the grounds of rejections for them are identical to their respective pairs in claims 1-5(15-19). The two additional parts of the system; the memory is taught Klop [0026] “The controller system 218 communicates with a variety of vehicle 100 systems, and may receive inputs that dictate whether/how far the active air dam sliding portion 204 should be caused to deploy/retract. In turn, the controller system 218 is provided with logic for controlling operation of the actuators 212 according to those inputs. The logic may include computer-executable instructions for operating the actuators 212 in a first direction for a desired number of rotations, or in an opposed second direction for a desired number of rotations, to deploy or raise the active air dam sliding portion 204 as needed.” “computer-executable instructions” teaches a memory with said instructions and Klop [0027] “In embodiments, the inputs are variously representative of vehicle 100 operating conditions/severity of operating conditions. As examples, it is known to provide sensors providing measures of vehicle speed (as nonlimiting examples, transmission/transaxle output sensors and wheel rpm sensors), engine temperature, could trigger lowering the sliding portion 204, vehicle drive train mode, and others. In one possible configuration, the controller system 218 receives inputs from one or more of a vehicle speed sensor 230, an engine coolant temperature 232, and an ambient temperature sensor 234. Further, the controller system 218 may receive inputs from one or more sensors indicative of an under-engine heat exchanger status, such as a transmission oil temperature sensor 236 and/or an exhaust outlet temperature sensor 238. Still further, the controller system 218 may receive inputs representative of a vehicle drive train mode or status, for example one or both of a drive train mode sensor 240 (indicating whether the vehicle 100 is in two-wheel drive, all-wheel drive, four-wheel drive, etc.) and a trailer tow mode sensor 242.” Provides generalized teachings for sensors.
Claim 7, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Klop (Klop Povinelli combination) as applied to claim 1 above, and further in view of Dudar et al, US 20200160625 A1, “ACTIVE AIR DAM DIAGNOSTIC METHOD”.
Regarding Claim 7, modified Klop teaches teaches deployment based on the driving mode [0006] ” In accordance with the purposes and benefits described herein, in one aspect of the present disclosure an active air dam system is provided, comprising an air dam comprising a static portion and a sliding portion driven by an actuator system and a controller system configured to cause the actuator system to translate the sliding portion vertically between a retracted position and a plurality of deployed positions according to one or more of a vehicle under-engine heat exchanger input and a vehicle drive train mode input. The static portion may include one or more guide structures along which the sliding portion translates.” However it does not explicitly teach a sports and/or fuel efficient modes as specific modes.
	Dudar teaches these modes (sports and fuel efficient) and that they affect the deployment of an air dam, Dudar [0059] “As a further example, AAD actuation may be adjusted based on learned driver behavior, such as based on whether the operator tends to drive aggressively (e.g., lead footed) or in a fuel economical manner, whether the driver has a preference for a sport mode or green mode of vehicle operation, etc. As an example, the AAD may be actuated to the deployed position more frequently (or maintained in the deployed position for a longer duration) when the operator indicates a preference for fuel economy.” Here teaches that driving modes which affect deployment include green (fuel efficient mode) and sport mode.)
	Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to modify Klop et al to include the “sport mode or green mode of vehicle operation” as types of drive train input modes used in determining the deployment of “As a further example, AAD actuation may be adjusted based on learned driver behavior, such as based on whether the operator tends to drive aggressively (e.g., lead footed) or in a fuel economical manner, whether the driver has a preference for a sport mode or green mode of vehicle operation, etc. As an example, the AAD may be actuated to the deployed position more frequently (or maintained in the deployed position for a longer duration) when the operator indicates a preference for fuel economy.” By changing for the preference the overall system will improve driver satisfaction. Thus modified Klop (Klop, Povinelli, Dudar) would teach all aspects of claim 7.
	Regarding Claim 20, Claim 20 is a system version of claim 7, with their corresponding independent claims (1 and 15) also being a system version claim (20) of the other method claim (1); As such the grounds for rejection of claim 20 and motivation for its modification is identical to claim 7 above.
Claims 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klop et al and Miller et al in further in view of Browne et al, US 20060096366 A1, “Control Logic For Fluid Flow Control Devices”.
	Regarding Claim 8, Klop teaches “ A computer-implemented method for controlling deployment of a vehicle air dam, comprising: receiving vehicle data associated with a vehicle operating condition;“ ([0027] In embodiments, the inputs are variously representative of vehicle 100 operating conditions/severity of operating conditions.); “analyzing the vehicle data to determine if an uneven travel path condition is present or is expected to implement a normal air dam deployment mode or a prohibitive air dam deployment mode, wherein the ([0030] “Likewise, a determination of a vehicle drive train mode (step 406) placed in four-wheel drive or other mode indicative of rough terrain would cause the controller system 218 to issue a “sliding portion up” command. Equally, exceeding an ambient temperature threshold or threshold range (step 408), for example 28-34 □, would cause the controller system 218 to issue a “sliding portion up” command.” This paragraph gives an example showing that Klop inherently has a prohibitive mode being able to overwrite the position from normal deployment mode in that for example even if the vehicle is above 55mph (thus the air dam should be deployed) if a input indicative of rough terrain (ambient temperature or drive mode) could cause the air dam to be retracted.” Here teaches the drive train mode and/or speed; given that the “drive train mode” is used to determine in addition to speed it is inherently used also in a mode where drive train mode=not rough conditions and controlled based on speed; would function as a “normal” mode as claimed by applicant; (i.e. checking the drive train mode for road roughness conditions and then if not rough using vehicle speed is a “normal” mode which uses both drive train mode and vehicle speed to control the airdam); “controlling an actuator associated with the vehicle air dam to deploy or retract the vehicle air dam based on the implementation of the normal air dam deployment mode or the prohibitive air dam deployment mode.” ([0030] Likewise, a determination of a vehicle drive train mode (step 406) placed in four-wheel drive or other mode indicative of rough terrain would cause the controller system 218 to issue a “sliding portion up” command. Here teaches that “rough terrain”=a slide up (prohibitive mode))
	Klop however fails to teach the calculations of a rough road value (present and/or expected) which is then compared to a predetermined expected value of the road condition.
	Miller et al teaches an airdam control system which includes sensing of the road condition and comparing it to a predetermined threshold value, and when such a value is exceed the airdam is raised/prevented from lowering. Miller et al teaches [0040] “As described above, the controller 40 periodically queries for or automatically receives inputs indicative of conditions requiring rapidly raising air dam 22 (FIG. 7, step 730) such as rough road conditions exceeding a predetermined threshold (FIG. 7, step 730a). The controller 40 increases the Rough Road Value as the wheel/vehicle sensors 44b detect wheel 46/vehicle 10 movements that are indicative of wheel movements encountered while traversing rougher terrain. If the Rough Road Value exceeds the calibrated predetermined threshold T.sub.R1, as shown in FIG. 8, then the controller 40 commands the release of the locking mechanism 34 so that the air dam 22 quickly retracts (see FIG. 9, see also FIG. 7 steps 740-750). On determining that the road surface condition no longer exceeds the predetermined roughness threshold T.sub.R1 for a predetermined period of time, the controller 40 then causes the locking mechanism 34 to release the air dam 22 and turns motor 24 on to lower the air dam 22 to the previous determined optimal height/ground clearance (FIG. 9; see also FIG. 7, steps 770-780).” Here teaches that when a unevenness threshold is reached the airdam is brought up (i.e. a prohibitive mode when the un-evenness value is reached, and that when the value is not reached the airdam is controlled based on the “determined optimal height/ground clearance” additionally [0030] “The above-described mechanism could of course be manually controlled by an operator of the vehicle 10, and such manual controlling is contemplated for use herein. However, because of the limited reaction time that may be available to deal with a road obstacle, it is contemplated instead to provide systems for automated control of the air dam 22. In particular, with additional reference to FIG. 6 it is contemplated to provide an air dam controller 40 configured to automatically raise and lower the air dam 22 by the above-described mechanisms, and to rapidly retract the air dam 22 on encountering a rough road surface R or a road obstacle O, but also in the event of heavy steering or braking likely to cause the deployed air dam 22 to contact the road surface R. The air dam controller 40 may be configured to raise and/or lower air dam 22 to a desired deployed position according to a vehicle speed, determined best fuel economy, etc.” Here teaches that the desired (optimal) position may also be controlled based on speed.
	It would have been obvious to one of ordinary skill in the art to implement the rough road surface value calculation and comparison to a predetermined value to determine if the airdam should be raised (i.e. put into a prohibitive mode) as taught by Milller et al as an additional means for determining the “rough road” terrain of Klop et al. One would be motivated to make this addition as motivated by Miller [0003] “Of necessity, a front air dam extending below the motor vehicle bumper and chassis reduces ground clearance. This may be of little import when the vehicle is traveling on a smooth road. However, on a rough road or in the event of encountering an obstacle on the road, any reduction in ground clearance may result in vehicle damage and potentially a loss of stability and handling. Even if the vehicle does not actually strike an obstacle in the road, sudden braking or steering may cause the vehicle nose to dip or roll, in turn causing a portion of the front air dam to strike the road surface and cause damage and potential impairment of vehicle stability and handling.” Thus by implementing the rough road calculation/determination the overall vehicle is protected from damage and the stability/handling (safety) is improved.
	However it is still unclear/arguable if Klop in view of Miller is teaching an “expected” roughness value being detected, as opposed to the “present”.
	Browne et al teaches not only the present unevenness of the vehicle but also the predicted (expected) clearance/unevenness of the road. Browne et al teaches [0005] “According to one aspect of the invention, a system is provided for controlling a fluid flow control device. The system includes a fluid flow control device, a ground clearance sensor and a controller. The fluid flow control device has a body with at least one surface and an actuation means in operative communication with the at least one surface. The actuation means is operative to alter at least one attribute of the fluid flow control device in response to a control signal. The ground clearance sensor detects a clearance between the surface of the vehicle and a road. The clearance may be a current clearance between the surface of the vehicle and the road and/or a predicted imminent future clearance between the surface of the vehicle and the road.” And further in particular of “expected” rough road in [0031] “Further inputs to an irregular road surface indicator (e.g., an indicator of an off-road condition) include information as to the location of the vehicle derived variously from GPS, telematics and digital map databases (for example between vehicle sharing of information on rough road conditions). This information may be coupled with input from sensors measuring vehicle inputs such as speed, steering wheel angle, etc. to identify either a present or imminent future high probability of rough road or off-road travel (i.e., travel on an irregular road surface). ”
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify Klop and Miller et al to include the predictive “imminent future” probability rough road calculations as taught in Browne et al as part of the rough road value threshold check taught in Miller et al. One would be motivated to make add this future/predictive probability check into Miller’s rough road calculation to improve the range/reliability that the airdam avoids hitting obstacles. Such a implicit motivation is found in [0047] “The disclosed invention controls vehicle fluid flow using control logic for the fluid flow control device 10. The disclosed invention has many advantages, including adjusting the fluid flow control device 10 to adapt to changing driving conditions, providing sufficient ground clearance to avoid obstacles, adapting to inclement weather, such as snow, and improving fuel economy” The resulting modification to include the predictive rough road detection would teach the “expected” rough road determination based on an expected threshold being crossed. As a result of the modification the threshold check to a level of road roughness of Miller is used for the predictive checking of Browne et al it would be an roughness level threshold that pertains to an “expected” baseline.
	Regarding Claim 9, Modified Klop teaches “The computer-implemented method of claim 8, wherein analyzing the vehicle data to determine if the uneven travel path condition is present or is expected includes analyzing vehicle data output by a vehicle stability system to determine an amount of wheel slip of at least one wheel of the vehicle as a vehicle operational value, wherein the amount of wheel slip of the at least one wheel of the vehicle is compared to (Miller et al [0038]” Likewise, in yet another embodiment, sensors may communicate with controller 40 to determine whether air dam 22 should be rapidly raised in response to a determination of rough road conditions. A number of such systems are known in the art, for example the system disclosed in U.S. Pat. No. 8,060,275 to the present Assignee Ford Global Technologies, LLC for Rough Road Detection System used in an On-board Diagnostic System, the disclosure of which is incorporated herein by reference. In brief, wheel sensors 44b may be provided associated with the vehicle 10 braking system, such as anti-lock braking system sensors configured to detect a wheel 46 speed (rpm) or acceleration. Signals from sensor 44b indicative of high frequency oscillations in wheel 46 speed or acceleration signals are interpreted as rough road conditions causing or potentially causing vehicle 10 up/down and side-to-side accelerations which could cause air dam 22 to contact the road surface R. As other non-limiting examples, vibration sensors, vehicle suspension sensors, and others may be used to provide a signal indicative of a rough road surface.” While not explicitly mentioning “slip” the “Signals from sensor 44b indicative of high frequency oscillations in wheel 46 speed or acceleration signals” are slip of the wheel (i.e. a sudden changed in wheelspeed/acceleration is slipping of the wheels on a surface))
	Regarding Claim 10, Modified Klop teaches “The computer-implemented method of claim 9, wherein it is determined that the uneven travel path condition is present or expected based on determining that the amount of wheel slip of the at least one wheel of the vehicle meets or surpasses the predetermined wheel slip threshold.”( [0040] “In one possible embodiment (see FIG. 7 step 730a; see also FIGS. 8 and 9), the controller 40 may be configured to release the locking mechanism 34 to rapidly raise the air dam 22 (FIG. 7, steps 740-750) when a rough road detection system such as that disclosed in U.S. Pat. No. 8,060,275 (and as summarized above) determines that a road surface condition exceeds a first predetermined roughness threshold T.sub.R1. In one possible embodiment (see FIG. 8), a rough road detection system algorithm adjusts a Rough Road Value between 0 and 1 where zero is smooth road and 1 is very rough road or terrain. As described above, the controller 40 periodically queries for or automatically receives inputs indicative of conditions requiring rapidly raising air dam 22 (FIG. 7, step 730) such as rough road conditions exceeding a predetermined threshold (FIG. 7, step 730a). The controller 40 increases the Rough Road Value as the wheel/vehicle sensors 44b detect wheel 46/vehicle 10 movements that are indicative of wheel movements encountered while traversing rougher terrain. If the Rough Road Value exceeds the calibrated predetermined threshold T.sub.R1, as shown in FIG. 8, then the controller 40 commands the release of the locking mechanism 34 so that the air dam 22 quickly retracts (see FIG. 9, see also FIG. 7 steps 740-750). On determining that the road surface condition no longer exceeds the predetermined roughness threshold T.sub.R1 for a predetermined period of time, the controller 40 then causes the locking mechanism 34 to release the air dam 22 and turns motor 24 on to lower the air dam 22 to the previous determined optimal height/ground clearance (FIG. 9; see also FIG. 7, steps 770-780).” Here teaches that the various indicators are threshold based, which in view of miller [0038] in claim 9 teaches a wheel slippage threshold.)
	Regarding Claim 11, Modified Klop teaches “The computer-implemented method of claim 10, wherein analyzing the vehicle data to determine the uneven travel path condition is ( Regarding Claim 11, Modified Klop teaches “The computer-implemented method of claim 10, wherein analyzing the vehicle data to determine the uneven travel path condition is present or is expected includes analyzing data output by a climate sensor to determine an outside ambient temperature as an environmental value, wherein the outside ambient temperature is compared to a predetermined ambient temperature threshold that is associated with a present or expected baseline level of unevenness of the travel path.” (([0030] “One possible embodiment of such a control method 400 is illustrated in FIG. 4. As shown therein, the controller system 218 may apply one or more threshold determinations, i.e. whether the vehicle 100 speed meets or exceeds a threshold speed dictating whether the sliding portion 204 should be raised (step 404). This could be as simple as a determination of a vehicle 100 speed of less than 45 mph for 15 seconds or of a vehicle speed of 55 mph for any time causing the controller system 218 to issue a “sliding portion up” command. Likewise, a determination of a vehicle drive train mode (step 406) placed in four-wheel drive or other mode indicative of rough terrain would cause the controller system 218 to issue a “sliding portion up” command. Equally, exceeding an ambient temperature threshold or threshold range (step 408), for example 28-34 □, would cause the controller system 218 to issue a “sliding portion up” command.” Here the example range of 28-34 degrees inherently teaches that freezing temperatures, and by extension ice on the roads, are a condition for retracting the air dam, Thus while Klop doesn’t explicitly state that the temperature range indicates rough roads it is being used in a way that would mean it is indicating rough roads. This inherent teaching is further reinforced paragraph following further explaining the various influences [0031] “However, vehicle speed, drive train mode, and ambient temperature alone may not dictate a need to raise the sliding portion 204, as other conditions affect whether additional potential for contacting obstacles/rough road surfaces and/or determine a need for added vehicle underbody cooling airflow. In the depicted embodiment, this includes a determination of an engine underbody temperature threshold (step 410) indicative of operating or ambient conditions necessitating added underbody cooling airflow. As depicted in the drawing, this could be provided by a determination of one or more of a transmission oil temperature threshold being exceeded, of an exhaust outlet temperature threshold being exceeded, and of a water temperature threshold being exceeded.” Here the term “additional potential” directly teaches that the previous values of “vehicle speed, drive train mode, and ambient temperature” do have an effect on the “potential” and the list describing the various potentials “obstacles/rough road surfaces and/or determine a need for added vehicle underbody cooling airflow” teaches in “and/or” that the various values affect all/any one of the various potentials. Thus one of ordinary skill in the art would recognize ambient temperature affecting rough road surface potential and a given temperature range at the freezing threshold for water as indicating snow/ice potential(i.e. rough road surface of ice))
Regarding Claim 12, Modified Klop teaches “The computer-implemented method of claim 11, wherein it is determined that the uneven travel path condition is present or expected based on determining that the outside ambient temperature is below or meets the (Klop [0030] “One possible embodiment of such a control method 400 is illustrated in FIG. 4. As shown therein, the controller system 218 may apply one or more threshold determinations, i.e. whether the vehicle 100 speed meets or exceeds a threshold speed dictating whether the sliding portion 204 should be raised (step 404). This could be as simple as a determination of a vehicle 100 speed of less than 45 mph for 15 seconds or of a vehicle speed of 55 mph for any time causing the controller system 218 to issue a “sliding portion up” command. Likewise, a determination of a vehicle drive train mode (step 406) placed in four-wheel drive or other mode indicative of rough terrain would cause the controller system 218 to issue a “sliding portion up” command. Equally, exceeding an ambient temperature threshold or threshold range (step 408), for example 28-34 □, would cause the controller system 218 to issue a “sliding portion up” command.” Here the example range of 28-34 degrees inherently teaches that freezing temperatures, and by extension ice on the roads, are a condition for retracting the air dam, Thus while Klop doesn’t explicitly state that the temperature range indicates rough roads it is being used in a way that would mean it is indicating rough roads.)
Regarding Claim 13, modified Klop teaches “The computer-implemented method of claim 8, wherein controlling the actuator associated with the vehicle air dam includes controlling the actuator to deploy the vehicle air dam during the implementation of the normal air dam deployment mode based on determining that the speed of the vehicle meets or surpasses a predetermined speed threshold and based on the vehicle transmission mode of the vehicle.”( [0026] The controller system 218 communicates with a variety of vehicle 100 systems, and may receive inputs that dictate whether/how far the active air dam sliding portion 204 should be caused to deploy/retract. In turn, the controller system 218 is provided with logic for controlling operation of the actuators 212 according to those inputs. The logic may include computer-executable instructions for operating the actuators 212 in a first direction for a desired number of rotations, or in an opposed second direction for a desired number of rotations, to deploy or raise the active air dam sliding portion 204 as needed. [0027] In embodiments, the inputs are variously representative of vehicle 100 operating conditions/severity of operating conditions. As examples, it is known to provide sensors providing measures of vehicle speed (as nonlimiting examples, transmission/transaxle output sensors and wheel rpm sensors), engine temperature, could trigger lowering the sliding portion 204, vehicle drive train mode, and others. In one possible configuration, the controller system 218 receives inputs from one or more of a vehicle speed sensor 230, an engine coolant temperature 232, and an ambient temperature sensor 234.”)
	Regarding Claim 14, modified Klop teaches “The computer-implemented method of claim 13, wherein controlling the actuator associated with the vehicle air dam during implementation of the prohibitive air dam deployment mode includes controlling the actuator to retract the vehicle air dam based on determining that the vehicle air dam is already deployed based on the speed of the vehicle during a prior implementation of the normal air dam deployment mode.” ([0030] “One possible embodiment of such a control method 400 is illustrated in FIG. 4. As shown therein, the controller system 218 may apply one or more threshold determinations, i.e. whether the vehicle 100 speed meets or exceeds a threshold speed dictating whether the sliding portion 204 should be raised (step 404). This could be as simple as a determination of a vehicle 100 speed of less than 45 mph for 15 seconds or of a vehicle speed of 55 mph for any time causing the controller system 218 to issue a “sliding portion up” command. Likewise, a determination of a vehicle drive train mode (step 406) placed in four-wheel drive or other mode indicative of rough terrain would cause the controller system 218 to issue a “sliding portion up” command. Equally, exceeding an ambient temperature threshold or threshold range (step 408), for example 28-34 □, would cause the controller system 218 to issue a “sliding portion up” command.” This paragraph gives an example showing that Klop inherently has a prohibitive mode being able to overwrite the position from normal deployment mode in that for example even if the vehicle is above 55mph (thus the air dam should be deployed) if a input indicative of rough terrain (ambient temperature or drive mode) could cause the air dam to be retracted.) Additionally from Miller et al [0040] “In one possible embodiment (see FIG. 7 step 730a; see also FIGS. 8 and 9), the controller 40 may be configured to release the locking mechanism 34 to rapidly raise the air dam 22 (FIG. 7, steps 740-750) when a rough road detection system such as that disclosed in U.S. Pat. No. 8,060,275 (and as summarized above) determines that a road surface condition exceeds a first predetermined roughness threshold T.sub.R1. In one possible embodiment (see FIG. 8), a rough road detection system algorithm adjusts a Rough Road Value between 0 and 1 where zero is smooth road and 1 is very rough road or terrain. As described above, the controller 40 periodically queries for or automatically receives inputs indicative of conditions requiring rapidly raising air dam 22 (FIG. 7, step 730) such as rough road conditions exceeding a predetermined threshold (FIG. 7, step 730a). The controller 40 increases the Rough Road Value as the wheel/vehicle sensors 44b detect wheel 46/vehicle 10 movements that are indicative of wheel movements encountered while traversing rougher terrain. If the Rough Road Value exceeds the calibrated predetermined threshold T.sub.R1, as shown in FIG. 8, then the controller 40 commands the release of the locking mechanism 34 so that the air dam 22 quickly retracts (see FIG. 9, see also FIG. 7 steps 740-750). On determining that the road surface condition no longer exceeds the predetermined roughness threshold T.sub.R1 for a predetermined period of time, the controller 40 then causes the locking mechanism 34 to release the air dam 22 and turns motor 24 on to lower the air dam 22 to the previous determined optimal height/ground clearance (FIG. 9; see also FIG. 7, steps 770-780).” Miller teaches a system in which the rough-road measurement overwrites/brings up the ground clearance when it exceeds a threshold (prohibitive mode) and the “previous determined optimal height/ground clear” teaches that it can switch between normal to prohibitive and back.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4119339 A; US 20100152969 A1; US 8060275 B2; US 20200094888 A1; US 10828953 B2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KENNETH M DUNNE/             Examiner, Art Unit 3661                                                                                                                                                                                           
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661